Citation Nr: 1825733	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for acquired psychiatric disorders diagnosed as persistent depressive disorder with anxiety and obsessive compulsive disorder symptoms (depression)(previously rated as adjustment disorder with mixed anxiety, depressed mood, and sleep disorder to include sleep walking).


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1995 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's acquired psychiatric disorders caused no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for the Veteran's service-connected depression have not been met.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9433.


REASONS AND BASES FOR FINDING AND CONCLUSION

A copy of the relevant laws and regulations governing the Veteran's claim was provided to him in the Statement of the Case dated April 2013 and supplemented in July 2014 and October 2016.

Evidence

The Veteran's service treatment records are silent for complaint, diagnosis, or treatment of depression.  After an incident of sleepwalking in February 1995 the Veteran was evaluated.  His mental status exam was within normal limits with no disqualifying psychiatric or psychological conditions.  A June 2003 two question screen for depression was negative to both questions.  A September 2007 primary care physician record noted a complaint of stress at work affecting the Veteran's family life and assessed "anxiety."  An August 2008 record from the same provider noted discussion of coping mechanisms to deal with the same situation.  Assessment was "anxiety, mild" and no medication was deemed necessary. 

VA provided an October 2012 examination to determine the nature and etiology of the Veteran' mental health conditions.  The examiner reviewed the Veteran's medical records and examined the Veteran.  The Veteran described himself as very outgoing before and during military, but suffering from depression and anxiety for the past eleven to twelve years.  He specifically described worsening three years ago and then two years ago, tied to his inability to be physically active, especially focusing on not being able to play sports with his kids.  In approximately 2010 the Veteran had a brief period with suicidal ideation and panic attacks, but that had passed and he had not experienced those symptoms since then.  The Veteran continued to work at an $80,000 per year job which he said he loved.  He had no history of ever being fired.  He reported being more isolated, keeping few friends, and continuing to play golf only as a solo activity.  He described being constantly depressed and anxious, watchful and easily startled, but said he just pushes through it.  The examiner also had the Veteran take the Beck Depression Inventory II test.  The Veteran endorsed the following symptoms: Severe symptoms - loss of pleasure; Moderate symptoms - pessimism, past failure, guilty feelings, punishment feelings, self-dislike, self-criticalness, worthlessness, loss of energy, changes in sleeping pattern (less), irritability, changes in appetite (more); mild symptoms - sadness, suicidal thoughts or wishes, agitation, loss of interest, indecisiveness, concentration difficulty, tiredness or fatigue, loss of interest in sex.  The examiner noted a symptom of disturbance of motivation and mood, with depressed mood, and diagnosed adjustment disorder with mixed anxiety and depression, caused by the stress of the Veteran's service connected-chronic knee problems.  In the examiner's opinion, the Veteran's adjustment disorder caused no current occupational impairment, but limited his social and family involvement, related to his inability to join in sports activities with his children.


On his April 2013 VA form 9 the Veteran claimed the following symptoms:  Constant suspiciousness, feeling that everyone was judging him; trouble getting along with people at work and maintaining friendships outside of work; panicking at social functions; not wanting to leave the house; not speaking to family; a constant bad mood; stress headaches; memory problems; poor financial decisions; sleepwalking.

In March 2014 the Veteran wrote that his condition was worsening, he had a very hard time getting along with teammates and he felt unwanted and unrespected.  His inability to play sports with his kids added to his anxiety and depression.  He missed four days of work with headaches, dizziness, and nausea.  He claimed that he had tried several medications that were not helpful.  This was confirmed by a March 2014 private treatment record documenting trials of three different psychiatric medications.  A May 2014 follow up appointment noted that of all the SSRIs tried, Cymbalta had the best success but still left a lot of room for improvement.  The Veteran's mood, affect, speech, behavior, judgement, thought content, cognition, and memory were all normal.  He was not paranoid.  He expressed a willingness to talk to a psychologist.

In August 2014 the Veteran wrote that he was afraid of expressing how much his depression and anxiety affected him for fear of being mocked as a loser.  He stated he felt like a failure as a father because his knees prevent him from engaging in sport activities with his kids.

VA provided a September 2014 examination to determine the nature and etiology of the Veteran's sleep disorder, claimed as sleepwalking.  The Veteran described increasing frequency of sleepwalking, now occurring several times per week.  The examiner determined that the Veteran's symptoms of daytime fatigue and irritability, caused by lack of sleep, were a sleep disorder other than narcolepsy.  No other symptoms were observed. 

The Veteran saw a psychologist from September 2014 to November 2014.  At his September 2014 intake appointment he endorsed the following symptoms:  Fatigue, sleep disturbance, depressed mood, decreased libido, anhedonia, concentration issues, and feelings of worthlessness.  He stated that he sometimes felt life was not worth living, but would not commit suicide because of the effect on his family.  He had never attempted suicide.  He described panic attacks that sometimes caused him to leave work and go home.  This provider diagnosed major depression.  The Veteran met him again in October and November 2014, trying different medications.  He then cancelled his December 2014 appointment and did not return to this provider.  In March 2015, the Veteran wrote to say he left this provider because he was not comfortable with him and was feeling worse.  He denied ever saying he felt better.  He mentioned feeling bad enough that he needed a doctor's note to avoid mandatory overtime at work. 

In January 2016 the Veteran sought treatment through VA.  A March 2016 treatment record notes that the Veteran was worried about a recent increase in suicidal thoughts and feelings of worthlessness, and irritability.  A record of a follow up appointment the same month noted symptoms of stomach discomfort and sweating.  The Veteran denied suicidal thoughts. Each of these records noted the Veteran as well-groomed and cooperative with good eye contact but blunted affect.  Later appointment noted an improvement in affect to reactive and bright. 

VA provided a June 2016 examination to determine the severity of the Veteran's acquired psychiatric disabilities.  This examiner gave diagnoses of persistent depressive disorder and sleepwalking.  She explained that the Veteran's symptoms over twenty years were more accurately reflected as a persistent disorder than a more time-limited adjustment disorder.  She noted the following symptoms: depressed mood, anxiety, suspiciousness, and panic attacks weekly or less often.  She observed no signs of a thought disorder other than an obsessional fixation with not being man enough based on knee injuries.  She also noted obsessive behaviors such as germ phobia and the need to stand in certain places.  These were not severe enough to interfere with functioning.  The Veteran's family relationships remained intact, although he internally felt he was not the man he should be.  He continued to be employed at a "high level" position and maintained that he gave "100 percent" to his job.  Based on his history of beginning and ending therapy and medication after a few months, the examiner opined that he was essentially untreated by choice, but noted that he had again started therapy and medication for depression and anxiety.  The Veteran stated that he had experienced suicidal ideation with intent about two years ago but that he had no current suicidal or homicidal ideation.  The examiner opined that to the outside observer the Veteran functioned above average at work and competently in his marriage, with all of his symptoms being experienced internally.  She therefore opined that while he had a diagnosed mental health disorder the symptom were not severe enough to interfere with occupational and social functioning or to require continuous medication. 

The Veteran returned to treatment at VA in October 2017 seeking couples therapy and individual therapy.  Formal testing in November 2017 showed moderate depression.  These records focused on the Veteran's worries about his marriage and related feelings of inadequacy.  The Veteran endorsed feeling like his wife's life would be easier without him but denied specific suicidal ideation or intent. 

Analysis

The Veteran is seeking an initial disability rating in excess of 30 percent for his acquired psychiatric disorders, which include persistent depressive disorder with anxiety and obsessive compulsive symptoms and a sleep disorder.  Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2017).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).

The Veteran's current rating is based on evidence that his acquired psychiatric disorders collectively cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

To qualify for a higher 50 percent rating requires evidence that his acquired psychiatric disorders caused occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

To qualify for a higher 70 percent rating requires evidence that his acquired psychiatric disorders caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

In this Veteran's case, there is evidence closely matching both the rating description for a 30 percent rating and the symptoms listed in the schedule.  Specifically, he claims and has been observed by examiners to have depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment.  He has also claimed to have a "horrible memory" but has never been found by a treatment provider or VA examiner to have a memory deficit.  On the other side, his positive attributes match those of the schedule as well.  His speech ad conversation have always been normal, and he has always presented himself to appointments appropriately dressed and groomed with no indication that he needed help remembering to do so or completing the required self-care.  His own description of having to occasionally leave work because of a panic attack is in line with the schedular description of only occasional inability to perform work functions, as his continued employment at a relatively high level job shows that he is generally capable of performing the required occupational tasks. 

The October 2012 examiner noted disturbance of motivation and mood, while the Veteran has described impaired judgement and difficulty in establishing and maintaining effective relationships.  The Veteran has not been shown to have a flat affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); or impaired abstract thinking.  The Board must consider not only frequency and duration of these symptoms, but the severity as well.  These symptoms appear to be constant and consistent over the period since the Veteran filed his claim, weighing in favor of a 50 percent rating.  However, as noted by both the October 2012 and June 2016 VA examiners, the Veteran continued to do well at work, and only seemed to have a real disability in social relationships.  The Board notes that even socially, the Veteran maintained his marriage and relationships with his children over the course of the period on appeal; he simply internally had troubling thoughts about his relationships.  If the Veteran had not stated that he needed to leave work for panic attacks and avoid overtime, it is not clear that the evidence would support any finding of occupational impairment as required for a rating by 38 C.F.R. § 4.126(b).  

Regarding a 70 percent rating, the veteran has endorsed suicidal ideation at different times, although always stating that he would not go through with it because of his family.  He has never attempted suicide.  He was noted by the June 2016 VA examiner to have some symptoms similar to obsessive compulsive disorder, such as the need to stand in a certain place and the need to frequently wash himself.  The examiner noted that these symptoms were not severe enough to interfere with the Veteran's functioning.  The Veteran has not been shown to have illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The Board finds that when the severity, or lack thereof, of the Veteran's symptoms is taken into account, it has more weight than the long duration and frequency of the Veteran's symptoms.  While the Board acknowledges the internal struggle that the Veteran faces in dealing with his symptoms, the rating schedule is designed to the extent possible, to recognize and compensate Veterans for lost earning capacity.  The most probative evidence in the case on that issue is that fact that the Veteran has maintained a high level job in his organization throughout the period on appeal, with no mention of any disciplinary actions, suspensions, or any threat of losing his job.  The Board therefore finds that the balance of the evidence shows the effects of the Veteran's psychiatric symptoms most closely match the criteria for a 30 percent rating, causing no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran's claim for an initial disability rating in excess of 30 percent must therefore be denied. 









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating in excess of 30 percent for acquired psychiatric disorders diagnosed as persistent depressive disorder with anxiety and obsessive compulsive disorder symptoms (depression)(previously rated as adjustment disorder with mixed anxiety, depressed mood, and sleep disorder to include sleep walking) is denied. 




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


